DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1, “a valve affixed to the cylindrical body in fluid communication with a cavity of the prosthetic socket” has been interpreted as positively claiming the socket. Claims 3, 5 and 6 further reinforce this interpretation.

Information Disclosure Statement
The information disclosure statement filed 9/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “release mechanism” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slemker et al (6,287,345).
Slemker et al teaches an attachment plate to be fabricated into a prosthetic socket 12.

    PNG
    media_image1.png
    446
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    633
    media_image2.png
    Greyscale

The attachment plate comprising a cylindrical body 82 having a side (generally 82), a top (including 110), and a bottom;

a valve 92 affixed to the cylindrical body in fluid communication with a cavity of the prosthetic socket;
and an exhaust port (including bottom of 156) in fluid communication with the valve, the exhaust port configured to expel air external to a cavity of the prosthetic socket. 
	
Claims 2, 15 and 18, further comprising an air tunnel (generally 156) through the body from the valve (152, 154) to the exhaust port. 
Claims 3, 9,10 and 18, distal end pad 86 on the top of the body; and a channel in the distal end pad fluidly connecting the cavity of the prosthetic socket to the valve. 
At least claim 4, wherein the distal end pad further includes 84. The distal end pad has a flat bottom and a concave top as shown in figures 4-5.
Claim 5, referring to figures 4-5, the prosthetic socket is fabricated (interpreted broadly) around the cylindrical body as shown. 
Claim 6, wherein the cylindrical body 82 in the distal end of the prosthetic socket and the peripheral seal secured against an inner surface of the prosthetic socket via set screws 126. 
Claims 7, 12 and 14, further comprising a mounting element (126, 128, etc.) located on the bottom of the cylindrical body. 
Claim 9, figure 5 above shows the distal end pad extending into the cavity of the socket.


Claim 10, wherein the distal end pad includes a channel (98 and/or 94), wherein the channel allows air to move from the cavity to the valve. 
Claim 13, wherein the exhaust port is located on the bottom of the cylindrical body; see generally 156 above. 
Claim 14, see figure 5 showing a valve 154’/152’ on a top of the cylindrical body, the valve configured to allow air to flow out of a cavity of the prosthetic socket.
Claim 16, wherein the exhaust port is configured (fully capable of) to be attached to a vacuum pump. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slemker et al (6,287,345) in view of Arbogast et al (6,063,125).

Arbogast et al also teaches an attachment plate for placement in a distal end of a prosthetic socket. Abogast et al further teaches a removable filter 30 affixed over the valve, the removable filter configured to prevent debris from the cavity to enter the valve or the air tunnel.
It would have been obvious to one having ordinary skill in the art have used the teaching of Abogast et al and placed a removable filter affixed over the valve of Slemker et al, as claimed, to prevent clogging of the valve. See at least 4:7-31.

	Regarding claim 19, Slemker et al is silent on how the vacuum is released within the prosthetic socket for removal and thus is unclear on the cylindrical body includes a release mechanism.
Arbogast et al also teaches an attachment plate for in a distal end of a prosthetic socket having a release mechanism in the attachment plate. Arbogast et al teaches:  The valve member 44 can be moved away from the rest position by manually moving the hollow suction relief shaft 60 into the sleeve member against the force of the spring 48, thereby releasing the suction within the socket part and permitting easy removal of the prosthetic limb from the residual limb part. Alternatively, a tube could be connected to the end of the sleeve member 42 plugged by the plug 58, which tube could 
It would have been obvious to one having ordinary skill in the art to have incorporated the valve member and release mechanism as claimed in the cylindrical body of Slemker et al  “thereby releasing the suction within the socket part and permitting easy removal of the prosthetic limb from the residual limb part”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774